IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: PETITION FOR PERMISSION TO : No. 196 MM 2014
EMPANEL SECOND INDICTING GRAND :
JURY                              :
                                  :
                                  :
PETITION OF: HON. JAMES P.        :
MACELREE, II PRESIDENT JUDGE OF :
CHESTER COUNTY                    :


                                   ORDER


PER CURIAM
      AND NOW, this 24th day of February, 2015, the Petition to Empanel Second

Indicting Grand Jury is GRANTED.